Mr. Justice Black,

delivered the opinion of the court at great length, going into a particular examination of the intestate law with a view to its construction on this point; and concluded by sustaining the demurrer and giving judgment for the deft, (a)

 This decision important as it was at the time, as giving for the first time a construction of the intestate law on this question, has been since rendered unimportant in its general application by a supplement to that law, passed on the recommendation of the judges at the special session in 1835. By that supplement (9 Del. Laws 6) tenants by the curtesy or in dower are entitled to such share of the appraised value, or proceeds of sales, of land appraised or sold by order of the orphans’ court, as such tenant or dowress were entitled to in the land; and to receive the interest on such share during their lives; or to receive the principal, on entering into recognizance that the same shall be paid over, after their death, to the parties entitled ac-sording to the act to which this is a supplement..